DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 11/9/2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bodi (US 20180040223 A1).

Regarding claim 1, Bodi discloses a system to monitor a user at a water environment, the system comprising: 
a wearable device configured to be worn by the user (figs. 1-2; [0110] The swimmer 2 is wearing a plurality of swimming detectors, a detector 10a worn on his wrist, a detector 10b worn on his neck, and a detector 10c worn on his forehead. Alternatively, any of these detectors, or additional detectors, might be incorporated within the swimmers swimsuit, goggle, etc.), the wearable device comprising: 
an input button (fig. 2 panic button 103); 
a first sensor that detects water (figs. 1-2; [0068], [0072] and [0116] the sensors 101a-101n could include water detectors); and 
a second sensor that detects one or more characteristics of a fall (figs. 1-2; [0006] monitoring dangerous situation, such as falling. [0066] An accelerometer can be used to detect motion of the individual and/or detect the orientation of the individual; [0067] A gyroscope can be used to detect the orientation of the individual;  [0116] the sensors 101a-101n could include acceleromters); 
an alert station configured to receive signals from the wearable device (figs. 1 and 3 – base station 12; [0110] The detectors 10a-10c wirelessly communicate 11 with a base station 12 being monitored by another person 3. This wireless communication 11 can be any reasonable method of communication, many of which are discussed above, such as short-range or long-range RF, infrared, LASER, etc.), the alert station configured to declare an emergency in each of the following situations: 
the alert station receives a signal from the wearable device that the input button has been activated ([0104] Any of the above devices might also include "panic switches" accessible by the swimmer, for manual activation for triggering an alarm in a base station.); 
the alert station receives a first signal from the wearable device that the first sensor detects the water ([0116] As discussed in more detail above, the sensors 101a-101n could include water detectors, among others. These devices might be provided in a single location, or distributed at different locations on the swimmer. These devices are used to provide data to the base station 12 for detecting a drowning event, as discussed herein. In particular, these give information about the activities of the monitored swimmer (or the lack thereof) useful in detecting a drowning event. [0120] The alarm transducer(s) 129 are one or more alarm devices for notifying persons in the vicinity of the base station or body of water that a drowning event is detecting); 
the alert station determines the user has fallen into the water based on a second signal received from the wearable device that the second sensor has detected one or more characteristics of a fall (figs. 1-2; [0006] monitoring dangerous situation, such as falling. [0066] An accelerometer can be used to detect motion of the individual and/or detect the orientation of the individual; [0067] A gyroscope can be used to detect the orientation of the individual. [0068] A water and/or air detecting sensor can be used to detect when the device is above water, and when it is below water (such a sensor might measure conductivity, or temperature, etc.). [0072] A sound sensor can be used to detect surrounding sound, and in particular any sounds made by the individual, and such a sensor might also detect being above and/or below water. [0116] As discussed in more detail above, the sensors 101a-101n could include GPS devices, audio detectors, water detectors, air detectors, and/or accelerometers, among others. These devices might be provided in a single location, or distributed at different locations on the swimmer. These devices are used to provide data to the base station 12 for detecting a drowning event (e.g. “user has fallen into the water”), as discussed herein. In particular, these give information about the activities of the monitored swimmer (or the lack thereof) useful in detecting a drowning event. [0178] For any of the above embodiments or approaches, an example general analysis to determine a potential drowning incident (e.g. “user has fallen into the water”) is described below. The source of the data used for this analysis will depend on the type of system (i.e., the approach used), and the sensors that are involved (such as by using one or more example devices 10 and/or 20), and those steps that require data not provided for a given embodiment will be skipped in the analysis for that embodiment. The level of the analysis will depend on the processing capability of the system, and its memory capacity. [0179] Generally, the input data to the system will be monitored and evaluated as follows (this is not an exclusive or exhaustive list): [0180] Monitor and analyze information about the general activity of swimmer motion and splashing (e.g., using accelerometers, GPS, video data, audio data, depth or immersion data, etc.), and flag a major change in that activity.) and the alert station does not receive a heartbeat signal from the wearable device or less than a predetermined number of the heartbeat signals within a predetermined period of time after receiving the second signal ([0083] A number of sensor types could be utilized for such a system. For example, a very simple device would have a base station adapted to merely detect the presence and absence of a transmission, such as RF or infrared or SONAR or LASER, where such a signal is present (or determined to be sent) when the sensor is above water, but not when the sensor is below water, or where the water attenuates the signal, a situation that can be detected by the base station. The base station would determine when the signal is absent (or attenuated) far more often than expected, or when the signal is totally missing or continuously attenuated. [0089] the base station may be able to determine the proximity of the swimming detector, such as by calculating a distance based on signal strength.).

Regarding claim 2, Bodi discloses the system of claim 1, wherein the wearable device comprises an exterior housing that extends around the second sensor and with the input button being exposed on the exterior housing (fig. 2 illustrates that housing).

Regarding claim 3, Bodi discloses the system of claim 1, wherein the alert station comprises a speaker to emit sound when an emergency is declared (fig. 2 alarm transducer 129; [0118] one or more alarm transducers 129 for indicating an alarm condition to persons in the vicinity of the base station 12.).

Regarding claim 4, Bodi discloses the system of claim 1, wherein the wearable device is configured to transmit the heartbeat signals to the alert station at regular time intervals (figs. 1-2; [0006] monitoring dangerous situation, such as falling. [0066] An accelerometer can be used to detect motion of the individual and/or detect the orientation of the individual; [0067] A gyroscope can be used to detect the orientation of the individual;  [0116] the sensors 101a-101n could include acceleromters) and the [0083] A number of sensor types could be utilized for such a system. For example, a very simple device would have a base station adapted to merely detect the presence and absence of a transmission, such as RF or infrared or SONAR or LASER, where such a signal is present (or determined to be sent) when the sensor is above water, but not when the sensor is below water, or where the water attenuates the signal, a situation that can be detected by the base station. The base station would determine when the signal is absent (or attenuated) far more often than expected, or when the signal is totally missing or continuously attenuated. [0089] the base station may be able to determine the proximity of the swimming detector, such as by calculating a distance based on signal strength.).

Regarding claim 6, Bodi discloses the system of claim 1, wherein the alert station is configured to determine that there is no emergency upon receiving the heartbeat signal within the predetermined period of time after receiving the second signal from the wearable device ([0083] A number of sensor types could be utilized for such a system. For example, a very simple device would have a base station adapted to merely detect the presence and absence of a transmission, such as RF or infrared or SONAR or LASER, where such a signal is present (or determined to be sent) when the sensor is above water, but not when the sensor is below water, or where the water attenuates the signal, a situation that can be detected by the base station. The base station would determine when the signal is absent (or attenuated) far more often than expected (e.g., by comparing the integration of the signal available time to a threshold value), or when the signal is totally missing or continuously attenuated. [0089] the base station may be able to determine the proximity of the swimming detector, such as by calculating a distance based on signal strength.).

Regarding claim 7, Bodi discloses the system of claim 1, wherein the wearable device is a first wearable device and further comprising a second wearable device that comprises an input button, a first figs. 1-2; [0110] FIG. 1 shows a schematic drawing of an example system implementing the second embodiment of this first approach. A body of water 1 is shown with a drowning swimmer 2. The swimmer 2 is wearing a plurality of swimming detectors, a detector 10a worn on his wrist, a detector 10b worn on his neck, and a detector 10c worn on his forehead. [0113] FIG. 2 shows a block diagram of an example swimming detector device 10 that could be utilized for a system implementing the first approach. This device 10 might be utilized for any of the devices 10a-10c of FIG. 1).

Regarding claim 8, Bodi discloses the system of claim 1, wherein the wearable device further comprises a control circuit configured to determine that the wearable device is in water based on readings from the first sensor ([0116] As discussed in more detail above, the sensors 101a-101n could include water detectors, among others. These devices might be provided in a single location, or distributed at different locations on the swimmer. These devices are used to provide data to the base station 12 for detecting a drowning event, as discussed herein. In particular, these give information about the activities of the monitored swimmer (or the lack thereof) useful in detecting a drowning event. [0117] Alternatively, for an entirely self-contained device, the transmitter/receiver may not be necessary. [0120] The alarm transducer(s) 129 are one or more alarm devices for notifying persons in the vicinity of the base station or body of water that a drowning event is detecting) and configured to determine that the user has fallen based on readings from the second sensor (figs. 1-2; [0006] monitoring dangerous situation, such as falling. [0066] An accelerometer can be used to detect motion of the individual and/or detect the orientation of the individual; [0067] A gyroscope can be used to detect the orientation of the individual;  [0116] the sensors 101a-101n could include accelerometers.).

Regarding claim 9, Bodi discloses the system of claim 1, wherein the alert station further comprises a control circuit configured to determine that the wearable device is in water based on readings from the first sensor and configured to determine that the user has fallen based on readings from the [0016] [0116] As discussed in more detail above, the sensors 101a-101n could include GPS devices, audio detectors, water detectors, air detectors, and/or accelerometers, among others. These devices might be provided in a single location, or distributed at different locations on the swimmer. These devices are used to provide data to the base station 12 for detecting a dangerous event, as discussed herein).

Claims 10-12 and 14 are being rejected  similarly to the rejection of claims 1, 2, 8, and 9 above for being directed to an apparatus having similar structure/operations/functions corresponding to claims 1, 2, 5, 8, and 9 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 15 is  being rejected similarly to the rejection of claim 1 above for being directed to a method having steps corresponding to the inherent operations/functions of claims 1 above whereby the scope and contents of the recited limitations are substantially the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodi in view of  as applied to claim 1, 10, and 15 above, and further in view of Boyle (US 20190333356 A1).

Although [0110] This wireless communication 11 can be any reasonable method of communication, many of which are discussed above, such as long-range RF.
Boyle, from a similar field of endeavor, teaches wearable device is configured to transmit the signals to the alert station using LoRa signals ([0081] One example of a transmitter which should be suitable for use in the device of the present invention is a LORA 915 MHz transceiver. Information regarding LORA may be found at, for example, https://en.wikipedia.org/wiki /LoRa.[0082] 0082] In one embodiment, the device includes an 8 bit microcontroller, a LORA 900 MHz transceiver, a LiPo (Lithium-ion Polymer) charging integrated circuit and an antenna for the 900 MHz transceiver. [0095] There is also provided a base station which has a LORA 900 MHz transceiver.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively configure the wearable device  to transmit the signals to the alert station using LoRa signals as taught by Boyle in the system taught by Bodi.

Claim 13 is being rejected similarly to the rejection of claims 5above for being directed to an apparatus having similar structure/operations/functions corresponding to claim 5 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 16 is  being rejected similarly to the rejection of claim 5 above for being directed to a method having steps corresponding to the inherent operations/functions of claim  5 above whereby the scope and contents of the recited limitations are substantially the same.


Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. 

Applicant argues that prior art of record does not teach or suggest “the alert station determines the user has fallen into the water based on a second signal received from the wearable device that the second sensor has detected one or more characteristics of a fall”; however the examiner respectfully disagrees in view of the teachings of Bodi. Figures 1-2 and [0006] of Bodi teaches a system for monitoring dangerous situation, such as falling. [0066] An accelerometer can be used to detect motion of the individual and/or detect the orientation of the individual. [0067] A gyroscope can be used to detect the orientation of the individual. [0068] A water and/or air detecting sensor can be used to detect when the device is above water, and when it is below water (such a sensor might measure conductivity, or temperature, etc.). [0072] A sound sensor can be used to detect surrounding sound, and in particular any sounds made by the individual, and such a sensor might also detect being above and/or below water. [0116] The sensors 101a-101n could include GPS devices, audio detectors, water detectors, air detectors, and/or accelerometers, among others. These devices might be provided in a single location, or distributed at different locations on the swimmer. These devices are used to provide data to the base station 12 for detecting a drowning event (e.g. “user has fallen into the water”), as discussed herein. In particular, these give information about the activities of the monitored swimmer (or the lack thereof) useful in detecting a drowning event. [0178] For any of the above embodiments or approaches, an example general analysis to determine a potential drowning incident (e.g. “user has fallen into the water”) is described below. The source of the data used for this analysis will depend on the type of system (i.e., the approach used), and the sensors that are involved (such as by using one or more example devices 10 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN-ZHEN WANG/                                                                                            Supervisory Patent Examiner, Art Unit 2684